DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0314891 A1) hereinafter Li.

Regarding claims 1, 11, and 14 – Li discloses performing, by a processor of an apparatus implemented in a frame-based equipment (FBE), clear channel assessment (CCA) of a channel; and transmitting, by the processor, during a channel occupancy time (COT) within a fixed frame period (FFP) responsive to the CCA indicating the channel to be clear for transmission, refer to Figure 13 and paragraphs [0161] to [0165], [0208], claims 1, 15.
Regarding claims 2 and 15 – Li discloses performing the CCA of the channel before the COT and within the FFP, refer to Figure 13 and paragraphs [0161] to [0163].
Regarding claims 3 and 16 – Li discloses prepending the COT with one or more observation slots; and sensing the channel using the CCA during the one or more observation slots, wherein a duration of the one or more observation slots is less than or equal to an idle period of the FFP, refer to Figures 24, 25, and paragraphs [0009], [0010], [0280] to [0285].
Regarding claims 5 and 18 – Li discloses dividing a pause period in the FFP into a first number of observation slots; selecting a second number of the observation slots, the second number being different than the first number; and sensing the channel using the CCA after the second number of observation slots and before the COT, refer to Figures 13, 19, 24, 25, 43 and paragraphs [0161], [0251] to [0259], [0280] to [0285], [0650] to [0661].
Regarding claims 6, 13, and 18 – Li discloses  the second number is in a range of [0, contention window], wherein the contention window is different than a maximum idle period expressed as max(100us, 5% of the FFP)/n, and wherein n is 9us, refer to paragraphs [0161], [0177], [0178], [0183], [0184], [0209], [0253].
Regarding claims 7 and 19 – Li discloses dividing a pause period in the FFP into a plurality of observation slots; selecting one or more observation slots from the plurality of observation slots by: selecting from a random subset of the plurality of observation slots; or selecting multiple observation slots from the plurality of observation slots in which transmission is likely; and sensing the channel using the CCA during the selected one or more observation slots, refer to Figures 20-23, and paragraphs [0252] to [0257], [0261] to [0275].
Regarding claim 8 – Li discloses a duration of the CCA does not exceed an idle period of the FFP, refer to Figure 24 and paragraphs [0210], [0280], [0281].
Regarding claim 9 – Li discloses the idle period of the FFP is either a predefined period of time or a predefined percentage of the COT, refer to Figure 13 and paragraphs [0163], [0183], [0184].
Regarding claim 10 – Li discloses the predefined period of time is 100us, and wherein the predefined percentage of the COT is 5%, refer to Figure 13 and paragraphs [0163], [0183], [0184].
Regarding claim 12 – Li discloses randomly selecting the selected number of observation slots, with the selected number being in a range of [0, contention window]; selecting the selected number of observation slots in a round-robin manner; or receiving an assignment of the selected number of observation slots from a supervising device, refer to Figure 20 and paragraphs [0236], [0253] to [0256], [0262].
Regarding claim 20 – Li discloses a duration of the CCA does not exceed an idle period of the FFP, wherein the idle period of the FFP is either a predefined period of time or a predefined percentage of the COT, and wherein the predefined period of time is 100us, and wherein the predefined percentage of the COT is 5%, refer to Figures 13, 24, and paragraphs [0163], [0183], [0184], [0210], [0280], [0281]. 
Allowable Subject Matter

Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US 2021/0298072 A1) discloses method and device for channel access in wireless communication system.
Tllrola et al. (US 2017/0318607 A1) discloses LBT channel access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"

Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
23 November 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465